                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


CARLOS L. RIVERA,

                          Plaintiff,

v.                                                           Case No: 6:18-cv-1167-Orl-41DCI

COMMISSIONER OF SOCIAL
SECURITY,

                          Defendant.
                                                /

                                                ORDER

       THIS CAUSE is before the Court on Plaintiff’s Complaint (Doc. 1). Plaintiff seeks review

of the final decision of the Commissioner of Social Security denying his application for Disability

Insurance Benefits. United States Magistrate Judge Daniel C. Irick issued a Report and

Recommendation (Doc. 16), in which he recommends that the Court affirm the Commissioner’s

final decision.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 16) is ADOPTED and CONFIRMED and

                  made a part of this Order.

           2. The Commissioner’s final decision is AFFIRMED.

           3. The Clerk is directed to enter judgment in favor of the Commissioner and close this

                  case.




                                               Page 1 of 2
       DONE and ORDERED in Orlando, Florida on June 14, 2019.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
